Citation Nr: 0406690	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  02-15 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected right upper extremity disability, including post-
operative residuals of right elbow congenital dislocation 
with degenerative joint disease, currently evaluated as 20 
percent disabling, and right ulnar neuropathy, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to special monthly compensation based on the 
loss of use of the right hand.

3.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an initial disability rating in excess of 
30 percent for hypertensive heart disease. 

5.  Entitlement to an initial compensable disability rating 
for impotency. 




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
September 1978.

The instant appeal arose from a February 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Atlanta, Georgia, which granted a claim for an 
increased rating, to 20 percent, for residuals, congenital 
dislocation, post-operative excision of right radial head, 
with degenerative joint disease.  That rating action also 
granted a separate 10 percent rating for residuals ulnar 
neuropathy, post-operative transposition right elbow.

The appellant presented testimony in an October 2003 hearing 
before the undersigned Veterans Law Judge sitting in Atlanta, 
Georgia.

The Board of Veterans' Appeals (Board) notes that the 
veteran, by written statement dated October 23, 2003, 
indicated his intent to file a claim for service connection 
for asthma and sleep apnea as secondary to his service-
connected hypertension.  Accordingly, these claims are 
referred to the RO for appropriate action.

With regard to the issues of an increased rating for 
hypertension, an initial disability rating in excess of 30 
percent for hypertensive heart disease, and an initial 
compensable disability rating for impotency, this appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran is likely shown to have a level of incapacity 
which more nearly approximates that consistent with loss of 
use of his right hand.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 70 percent rating 
for the service-connected right hand disability have been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, including 
Diagnostic Code 5125 (2003).  

2.  The criteria for the award of special monthly 
compensation for the loss of use of the right hand have been 
met.  38 U.S.C.A. §§ 1114(k), 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.350, 4.63 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There was a significant change in the law just prior to the 
initiation of this claim.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
As the Board is providing a full grant of the benefit sought 
by the veteran with regard to the claim for an increased 
rating for service-connected, post-operative residuals of a 
right elbow and hand disability, it concludes that remand for 
compliance with the VCAA is not warranted as to this issue 
because any failure to comply with VCAA requirements would 
not be prejudicial to the appellant.

A careful review of the service medical records shows that 
congenital stiffness of the elbows was noted at the time of 
the veteran's September 1974 induction.  An orthopedic 
consultation report prepared at that time noted bilateral 
congenital dislocations of the radial heads and concluded 
that the veteran was able to perform full duty in the 
military.  

A May 1977 service medical record noted that the veteran had 
been involved in a car accident and sustained an abrasion to 
the right wrist.  In November 1977 he sought treatment for 
right wrist pain.  A January 1978 record noted that the 
veteran reported sustaining a fall four or five days 
previously wherein he sustained trauma to his right arm.  
Examination revealed limited range of motion of the right 
forearm with crepitus, weak intrinsics of the right hand, 
decreased sensation along the right ulnar distribution, and 
marked tenderness along the right ulnar nerve.  He was 
provided a long arm splint and a sling.  For the next six 
months the veteran complained of right elbow pain.  He was 
admitted for inpatient treatment in June 1978 and the right 
radial head was surgically removed.

A June 1979 rating decision awarded service connection for 
excision of the right radial head and a 10 percent disability 
evaluation was assigned.  Thereafter, treatment records were 
obtained that revealed that in late 1978 the veteran began to 
experience pain in the right forearm and the fourth and fifth 
digits as well as progressive weakness in right hand 
function.  He was hospitalized in June 1979, and a 
transposition of the right ulnar nerve was performed.  
Thereafter, the service-connected disability was 
recharacterized as excision of the right radial head post 
traumatic right ulnar neuropathy, postoperative.  

The veteran filed the present claim in November 2000.  In 
January 2001 he underwent a VA examination.  He reported 
twitching with a burning sensation with lack of strength on 
gripping and lifting.  He reported constant pain, numbness, 
and burning in his arms and fingers as well as a tingling 
sensation.  He indicated that he could not perform any 
prolonged activity that involved the use of his hands.  He 
stated that the small fingers of his right hand stay numb.  
He reported that he could not turn over his right hand or 
reach behind his back with either arm.  He reported popping 
in his right arm at the end of his elbow.  He reported 
swelling of the fingers and stiffness in the wrists.  He 
indicated that he could brush his teeth, shower, cook, and 
drive a car, but he could not vacuum, walk, dress, shop, push 
a lawn mower, climb stairs, or garden.

Physical examination revealed two surgical scars on the right 
elbow measuring 10 centimeters (cm.) by .5 cm. and 9 cm. by 1 
cm.  The scars were well-healed, not tender, not disfiguring, 
and there was no keloid formation or limitation of function.  
He had decreased hand strength making a fist and could tie 
shoelaces, fasten buttons, and pick up a piece of paper only 
with significant difficulty.  Right elbow flexion was active 
to 90 degrees, supination was limited to 35 degrees, and 
pronation was 80 degrees.  There was pain on the range of 
motion, but there was no evidence of fatigue, lack of 
endurance or incoordination.

The range of motion of the fingers was within normal limits 
without heat, redness, swelling, effusion, drainage, abnormal 
movement, instability, or weakness.  Neurological examination 
showed motor function deficit with decreased supination on 
the right upper extremity and decreased right hand grip.  
There was also sensory deficit in the right upper extremity.  
Right wrist X-ray showed post-traumatic changes of the distal 
radius and ulna, and right hand X-ray showed degeneration-
type changes in the middle metacarpal.  Right elbow X-ray 
showed deformity of the radial head or proximal radius 
region.  Nerve conduction studies showed right ulnar 
neuropathy.

The examiner concluded that the veteran's motor and sensory 
deficits, decreased supination of the right upper extremity, 
and decreased right hand grip "seriously affect his day-to-
day and occupational activities."  The examiner stated that 
"[h]e will have significant limitations in executing 
functions that require the use of his upper extremities" 
based on his significant difficulty with grasping, 
expressing, writing, touching, and twisting of the hands.

Thereafter, a February 2002 rating decision granted an 
increased rating, to 20 percent, for residuals, congenital 
dislocation, post-operative excision of right radial head, 
with degenerative joint disease.  A separate 10 percent 
rating for residuals ulnar neuropathy, post-operative 
transposition right elbow was also established in that rating 
decision.

In a March 2002 written statement, the veteran reported that 
he was wearing a prosthetic brace on his right arm and that 
he used wrist splints.  He stated that the dosage of his pain 
medication was increasing and that his wrists were painful 
all the time.  He said he was unable to lift or carry his 
grandchild and that he had problems tying his shoes, putting 
on his socks, closing his pants, and putting on his belt.  He 
said he could not hold papers in his hand without pain and 
numbness.

VA treatment records from 2001 and 2002 reveal that the 
veteran sought treatment for severe joint pain, numbness and 
tingling in the arms, and severe cramping in the hands.  
These records also show that the veteran cancelled several 
occupational therapy appointments; however, the veteran has 
asserted that he did not cancel the appointments.  He has 
stated that he was told that "there was not much they could 
do for me due to my condition."

During his October 2003 personal hearing, the veteran and his 
representative testified that his right upper extremity 
disorder was more severe than the current disability rating 
suggested.  They requested that the Board consider special 
monthly compensation under 38 C.F.R. § 3.350(a)(2) because 
the veteran had no effective function remaining beyond what 
would be equally well served as a result of having an 
amputation stump with the use of a prosthetic device.  The 
veteran also indicated that he would like to waive initial RO 
consideration of additional evidence he would submit within 
60 days of the hearing.  The record reveals that the veteran 
submitted a signed writing to this effect along with 
additional medical evidence in support of his claim, which 
will be discussed below.

The veteran testified that he needs a brace on his arm to 
function.  He reported that he drives the same way he would 
if he had a "claw hand".  He reported that he did not use 
his right hand at all to drive, despite the fact that he is 
right-handed.  He said that he could not hold anything in his 
right hand, including a dollar bill, and that he had to ask 
his wife to assist him with personal hygiene because he could 
not reach behind himself.  He reported that his pain was a 
nine and a half out of ten on a daily basis.  He stated that 
he could eat with his right hand, but otherwise he tried to 
perform all functions with his left hand instead of his 
right.

Following the hearing, the veteran submitted a medical 
evaluation report dated November 7, 2003, prepared by a Dr. 
J. E. M.  Dr. M. noted that the veteran reported constant 
right elbow pain with severe episodic pain.  The veteran 
reported that his medications, Naprosyn and Tylenol, were 
ineffective, as were his attempts at physical therapy.  He 
also reported wrist pain, ulnar paresthesias, and numbness of 
the right upper extremity.

Physical examination of the wrist revealed slight decreased 
sensation to light touch in the ulnar two digits of the right 
hand and reduced overall range of motion of the wrist.  
Specifically, he exhibited 10 degrees of dorsiflexion, 40 
degrees of palmar flexion, and 15 degrees of radial ulnar 
deviation.  There was also thickening and synovitis of the 
right wrist and pain to palpation over the right wrist.  The 
right elbow exhibited 0 degrees of supination, 30 degrees of 
pronation, and flexion-extension motion was 25 to 115 
degrees.  X-rays of the right wrist revealed degenerative 
joint disease with minor to moderate osteoarthritis, and X-
rays of the elbow showed moderate to severe degenerative 
joint disease with prior radial head resection.

Significantly, Dr. M. recommended continued use of a brace 
due to poor level of function and associated degenerative 
changes of the right elbow and wrist.  In addition, Dr. M. 
stated that the veteran would require a right elbow 
arthroplasty in the future and possibly a wrist fusion.  Dr. 
M. also stated that the veteran would need a handicapped or 
disabled vehicle modification to aid in his ability to drive.

Increased rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59.  

In Butts v. Brown, 5 Vet. App. 532 (1993), the Court held 
that the selection of the proper diagnostic code is not a 
question of law subject to the de novo standard of review.  
Accordingly, the Court held in Butts that as VA and the Board 
possess specialized expertise in determining the application 
of a particular diagnostic code to a particular condition, 
their determination is due greater deference.  Indeed, the 
Court has also held that, although the reason for the change 
must be explained, the VA and the Board may change the 
diagnostic codes under which a disability or disabilities are 
evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

The veteran's right upper extremity disorder is currently 
rated as 20 percent disabling under Diagnostic Code 5010-5212 
as arthritis due to trauma and impairment of the radius and 
as an additional 10 percent disabling under Diagnostic Code 
8516 as incomplete paralysis of the ulnar nerve.  

In light of the medical evidence, the Board finds that the 
veteran's service-connected right hand disability is more 
appropriately rated pursuant to 38 C.F.R. § 4.71a, including 
Diagnostic Code 5125.  That code provides a 70 percent rating 
for the loss of use of the major hand.  

The Board finds that the veteran's reports, in his testimony 
and written statements, of severe pain, paresthesias, 
numbness, difficulty tying his shoes, difficulty putting on 
his socks, difficulty closing his pants, difficulty putting 
on his belt, an inability to drive, an inability to hold 
items in his hand, and an inability to perform certain tasks 
involving personal hygiene, as well as his need for 
increasing amounts of pain medication, warrant a finding of 
"loss of use".  This conclusion is reinforced by the 
medical findings, particularly the statements from Dr. M. and 
the report of the January 2001 VA examination, which reveal 
severe limitation of motion in the right wrist and elbow, 
motor function deficit, right ulnar neuropathy, moderate to 
severe degenerative joint disease, and the continuous need 
for a brace with the anticipated need for a right elbow 
arthroplasty and right wrist fusion.  

In light of these examination reports, the Board finds that 
the veteran's service-connected disability is likely 
productive of a level of impairment which more nearly 
approximates that consistent with loss of use of the right 
hand.  For example, Dr. M. required continued use of a brace 
due to poor level of function and associated degenerative 
changes of the right elbow and wrist.  He also noted that the 
medical situation, including severe limitation of motion of 
the wrist and elbow, required that the veteran undergo a 
right elbow arthroplasty in the future and possibly a wrist 
fusion.  Also, Dr. M. stated that the veteran would need a 
handicapped or disabled vehicle modification to aid in his 
ability to drive.  

The VA examiner's conclusions that the veteran's right upper 
extremity symptomatology "seriously affect his day-to-day 
and occupational activities" and would lead to "significant 
limitations in executing functions that require the use of 
his upper extremities" also indicate that the veteran's 
service-connected disability is likely productive of a level 
of impairment which more nearly approximates that consistent 
with loss of use of the right hand.  As such, the criteria 
for a 70 percent rating pursuant to Diagnostic Code 5125 have 
been met.  


Special monthly compensation

Special monthly compensation is warranted for loss of use of 
one hand due to service-connected disability.  38 U.S.C.A. 
§ 1114(k); 38 C.F.R. § 3.350(a)(2).  Loss of use of one hand 
is defined by impairment such that the actual remaining 
function of the hand is no more than would be equally well 
served by an amputation stump and a suitable prosthetic 
appliance.  38 C.F.R. § 4.63.  

In light of the discussion hereinabove, the Board finds that 
the evidence establishes that the actual remaining function 
of the hand is no more than would be equally well served by 
an amputation stump and suitable prosthesis.  Thus, the 
veteran is entitled to special monthly compensation for the 
loss of use of the right hand at the rate prescribed by 
38 U.S.C.A. § 1114(k).  




ORDER

An increased rating of 70 percent for the service-connected 
right elbow and hand disability is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  

Special monthly compensation for the loss of use of one hand 
pursuant to 38 U.S.C.A. § 1114(k) is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  


REMAND

With regard to the issues of an increased rating for 
hypertension, an initial disability rating in excess of 30 
percent for hypertensive heart disease, and an initial 
compensable disability rating for impotency, these matters 
come to the Board on appeal from a January 2003 rating 
decision of the RO that, in pertinent part, denied an 
increased rating for hypertension and denied initial claims 
higher than 30 percent for hypertensive heart disease and 
higher than 0 percent for impotence.
 
In October 2003, the veteran's representative submitted a 
notice of disagreement.  It was indicated that the veteran 
sought to appeal the hypertension, hypertensive heart 
disease, and impotence issues.  Shortly thereafter, the 
claims folder was forwarded to the Board.  Thus, a review of 
the claims folder does not reveal that the RO issued a 
statement of the case concerning these issues.
 
Where a statement of the case (SOC) has not been provided 
following the timely filing of a notice of disagreement, a 
remand, not a referral to the RO is required by the Board. 
Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, 
this case is remanded, to the extent that the RO has not 
already provided the veteran with an SOC on these issues. 

For the reasons stated, this case is REMANDED for the 
following actions:

The RO should issue a statement of the 
case with respect to the issues of 
entitlement to an increased rating for 
hypertension, an initial disability 
rating in excess of 30 percent for 
hypertensive heart disease, and an 
initial compensable disability rating for 
impotency.  If, and only if, the veteran 
submits a timely substantive appeal, the 
case should be returned to the Board in 
accordance with appellate procedures.
 
No action is required by the veteran until he receives 
further notice, but he may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, the Veterans Benefits Administration's Adjudication 
Procedure Manual, M21-1, Part IV, directs ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



